 TOMKINS-JOHNSON CO31The Tomkins-Johnson Co. and District Lodge 117 ofthe InternationalAssociation ofMachinists andAerospace Workers,AFL-CIO. Case 7-CA-11977May 24, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHERlations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, The Tomkins-JohnsonCo., Jackson, Michigan, its officers,agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.DECISIONOn January 5, 1976, Administrative Law JudgeRobert Cohnissuedthe attachedDecision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products,inc,91NLRB 544 (1950),enfd 188 F 2d362 (C A 3,1951)We have carefullyexamined the record and find no basis for reversing his findingsIn finding that Respondent's suspension of Dodds and its discharge ofBeebe were unlawfully motivated,the Administrative Law Judge considereditquestionable whether these employees were absent from their work sta-tions and were engaged in excessive talking with other employees to theextent described by Supervisor Penchoff In this regard,the AdministrativeLaw Judge found the testimony of Leadman Baird to be "scant corrobora-tion" of Penchoff's version,suggesting that Baird was unaware of such con-duct by the two employees Baird,however,testified that he had frequentlyobserved the two employees engaging in such conduct Nevertheless, asnoted by the Administrative Law Judge,Baird conceded that he had report-ed such conduct by Dodds to the foreman of his department on only oneoccasion and did not mention having so reported Beebe at any time inthese circumstances,we find a sufficient basis for entertaining serious doubtas to whether the asserted misconduct of the two employees was as aggra-vated as Penchoff maintainedWe additionally agree with the Administrative Law Judge's finding thatRespondent was unlawfully motivated in discharging Beebe because,interala,at the hearing it asserted that Beebe was terminated for having falsifiedhis production records,a reason which it had not previously disclosed toBeebe.See, e g,Inland Motors,175 NLRB 851,852 (1969),Hurd Corpora-tion,143 NLRB 306,318 (1963)In so doing, however, we specifically do notadopt the Administrative Law Judge's reliance onN L R B v Grede Foun-dries,Inc,521 F 2d1403 (C A 7,1975), an unpublished order of the court2We agree with the Administrative Law Judge's conclusion that Respon-dent,through the remarks made to Dodds by its Supervisor Mossen in thelatter'soffice in early November 1974, violated Sec 8(a)(1) In so finding,however,we rely on the nature of the remarks themselves and do not con-sider it significant here,as did the Administrative Law Judge,that the re-marks were made in Mossen's office,inasmuch as Dodds requested to meetwith MossenSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This proceed-ing, held pursuant to Section 10(b) of the National LaborRelations Act, as amended(herein the Act), was heard atJackson,Michigan, on September 22, 23, and 24, 1975,'pursuant to due notice. The issues raised by the pleadings 2are, in essence,whether The Tomkins-Johnson Co. (hereinthe Company or Respondent)interfered with,restrained,and coerced its employees in violation of Section 8(a)(1) ofthe Act,and discriminated against two of its employees inviolation of Section 8(a)(3) of the Act, by acts and conductof its agents and supervisors hereinafter set forth.Subsequent to the hearing, a helpful,posthearing briefwas timely filed by counsel for Respondent, which hasbeen duly considered. Also filed bycounsel for Respon-dent was a motion to correct the transcript of proceedingsin certain respects,to wit:To include two questions andanswers put to the General Counsel'switness, John Yeager,on cross-examination,which were assertedly inadvertentlyomitted from the transcript of proceedings.Counsel for theGeneral Counsel filed an opposition to Respondent's mo-tion, claiming,in essence,that he did not recall-nor didhis notes reflect-that such questions were posed by coun-sel for Respondent nor that such answers were given by thewitness YeagerAfterdue consideration,the motion is denied.The Ad-ministrative Law Judge,like counsel for the General Coun-sel,has no recollection of the questions being asked oranswered,and the record-except for grammatical andspelling errors-appears to be otherwise correct and com-plete.Upon the entire record in the case,including my obser-vation of the demeanor of the witnesses,3 I make the fol-lowing:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTRespondent,a Delaware corporation,has at all timesmaterial maintained its principal office and place of busi-ness in Jackson, Michigan,with a plant located at WestMichigan Avenue in that city(herein called the JacksoniAll dates hereinafter refer to the calendar year 1975, unless otherwiseindicated2The charge was filed April 30, the complaint issued June 113CfBishop and Malco, Inc, d/b/a Walker's,159 NLRB 1159, 1161(1966)224 NLRB No. 6 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant).Respondent maintains plants in States of the Unit-ed States other than the State of Michigan,but the Jacksonplant is the only facility involved in this proceeding. At theJackson plant,Respondent is engaged in the manufacture,sale, and distribution of hydraulic and pneumatic cylindersand related products.During the annual period ending December31, 1974,which period is representative of its operations, Respon-dent purchased and caused to be transported to its Jacksonplant goods and materials valued in excess of$5 million, ofwhich goods and materials valued in excess of $1 millionwere transported and delivered to its Jackson plant directlyfrom points located outside the State of Michigan.Duringa similar time period, Respondent manufactured,sold, anddistributed at its Jackson plant products valued in excess of$15 million,of which products valued in excess of $1 mil-lion wereshipped from said plant directly to points locatedoutside the State of Michigan.I find,as Respondent admits, that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatat all times material DistrictLodge 117 of theInternationalAssociation of Machinists and Aerospace Workers, AFL-CIO (herein the Union),is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundSo far as the record shows, the employees at the Jacksonplant have never been represented for purposes of collec-tive bargaining by a labor organization during the periodof the plant's existence.'Thereis,however,a statement ofthe Company's policy regarding union representation of itsemployees, which is contained in a booklet entitled "ShopEmployees Handbook"distributed to all employees. Inthat section of the booklet entitled"What about a union?",it is stated,in essence,that the Company has since 1917met the needs of both its customers and employees withouta union and that a union would be of no advantage "to anyof us." It goes on to state that the Company has "enthusi-astically accepted our responsibility to provide you withgood working conditions,good competitive wages, andbenefits, fair treatment and the personal respect which isrightfullyyours." It is further noted that it is theCompany's desire to"keep our plant free from any artifi-cially created tensions which could be brought on by anoutside party in our plant." 5It appears that the Union was engaged in an organiza-tional campaign at the Jackson plant in the fall of 1974,and two employees who were active in that campaign were°There is no definite time stated in the record as to how long the Jacksonplant has been establishedOne of theemployees testified that he hadworked there for almost13 years5See G C. Exh 5, pp 31-32subsequentlythe recipientsof disciplinaryaction and ulti-mate discharge.It is the contention of the GeneralCounselthat suchdischarges werecausallyrelated tothe employ-ees'union activities.Respondent vigorouslydenies suchcontention,and urgesthatthe discharges resulted fromvarious deficienciesin the workhabits andproficiency ofthe employees. We come nowto an examination of theevidence respecting these issues.B. Thomas E. DoddsDodds was first employed by the Company on March26, 1974,and discharged almost a year later on February18.He worked as a machine operator in the burr benchdepartment,and his job function was principally that ofdeburring pieces of metal;i.e., smoothing down or sandingthe rough edges of the parts.His immediate supervisorfrom November 1974 until the date of his discharge wasone Dick Penchoff.6The first indication in the record of Dodds' activities onbehalf of the Union was his uncontradicted testimony thatin September 1974 he asked his then"supervisor," JimKowzienski, if he could attend a union meeting which wasscheduled that afternoon after work (Dodds had beenscheduled to work overtime that day). At that time Kow-zienski declined to allow Dodds to be excused. However,after overtime had commenced, and Dodds asked Kow-zienski again to be excused, Kowzienski assented andDodds attended the meeting. Subsequently,Dodds securedunion authorization cards and testified that he handed outapproximately 150 to 200 cards to fellow employees whileat the plant during lunch hours and breaks.In early November,Dodds requested a meeting with oneMichael Mossen, general supervisor of his department, forthe purpose of requesting a raise inpay. Themeeting washeld in Mossen's office and only the two men were present.Mossen denied Dodds' request,but as Dodds was prepar-ing to leave his office,Mossen asked Dodds why he wanteda union.Mossen also inquired how many union cards hadbeen signed and "how strong we were." Dodds declined totellhim anything about the cards, but did state that hewanted a union in order to achieve better pay and benefits.Mossen declared,"you will never get the union in." 7I find the foregoing remarks of Mossen, made to an em-ployee in the sanctum of his office,without legitimate rea-son or assurance against recrimination,to constitute inter-ference, restraint,and coercion within the meaning ofSection8(a)(l) of the Act.6 The recordisnot altogether clear as to Dodds'immediate supervisorprior to November 1974 He claims his supervisor in September was one JimKowzienskiHowever,unlike Penchoff,Respondent declined to concedethe supervisory status of Kowzienski,and it was never proven There issome documentary evidence in Respondent's files that the supervisor wasone Les Dalton,but Dalton was not called as a witness at the hearingrThe foregoing findings are based upon the uncontradicted testimony ofDodds,which I creditMossen was not called as a witness by Respondentalthough,as far as the record shows,he was still employed by Respondentat the time of the hearing and, indeed,the record shows that he was presentin the hearing room for most if not all of the 3 days of hearing time Undersuch circumstances I infer that his testimony would have been adverse toRespondentSeeInternationalUnion,UAW [Gyrodyne Company] vN L R B,459 F 2d 1329, 1335-46 (C A D C, 1972),Golden State BottlingCo v NLRB,414 U S 168, 174 (1973),M J Pirolli & Sons, Inc,194NLRB 241, 246 (1972) TOMKINS-JOHNSON CO.As respects Dodds' proficiency as an employee, it mustbe assumed from the record that from the time of his em-ployment in March 1974 until November 1974 that hiswork performance was satisfactory to the Company. Thusno supervisor testified to the contrary, and Dodds' person-nel file contained only one document which could be con-strued as derogatory.However, commencing with a writ-ten"warningnotice"dated 12/4/74,Dodds'workperformance thereafter became the subject of a veritablemultitude of written memorabilia.Thus, as previously noted, Richard Penchoff becameforeman of the burr bench and drill press department (dayshift) on or about November 11, 1974.9 Penchoff testifiedthat he gave the written notice to Dodds on December 4because the latter was "wandering around his departmentand leaving his work station." The text of the notice is asfollows:During your time of employmentwith T. J. you haveshown a verypoor &unproductive attitude.This is awritten warning to emphasize the need for correctiveaction or the next offense will result in immediate ter-mination.The record shows that on the same date, December 4,1974, Penchoff went to Personnel Director William Hom-jak seeking advice as to what to do about Dodds in view ofhis continuous chatting with other employees or being out-side the department. Homjak advised Penchoff to keepnotes on Dodds' behavior so that the latter would have"some sort of a record to refresh his memory." The recordshows that on December 16, 1974, Penchoff reviewedDodds' work performance and noted that he "does not gethiswork done regularly . . . [and] . . . does not followsome instructions. [He] talks too much, does not get hiswork done on time, bothers others so they can't work. [He]has been written up for this, and has had two verbal warn-ings." 10On January 20, 21, 22, and 24, Penchoff made notesconcerning Dodds' failure to work and being out of thedepartment. However these notes were placed in Dodds'personnel file without being called to Dodds' attention. OnFebruary 5, Penchoff noted that Dodds "did not do any-thing from 1:10 to 1:25, and spent most of the time talk-8 This document,which was in the nature of a file memorandum (asdistinguished from a formal, written warning) is dated May 29, 1974, andsigned by Les Dalton, apparently Dodds' supervisor at the time Accordingto the document(Dalton was not called as a witness),Dalton noticed thatDodds had his head in his arms on the workbench When asked what wasthematter,Dodds replied that he was suffering from heartburn Daltonresponded that when an employee was sick at work, he was expected to goto the first aid room, and that if Dodds (a probationary employee at thattime) "wanted to work at Tomkins-Johnson, he should improve his workhabits,such as staring into space,excessive talking,etc " (Resp Exh 31 )However, since Dalton did not testify at the hearing, and the record failsto show that this document was ever shown to Dodds, I have given it littleif any weight as probative evidence In any event, Dodds' performance as anemployee during his probationary period was obviously good enough topass muster and become a permanentemployee of the Company9 Penchoff had been a foreman at the Company for approximately 10years, but worked on the night shift10Resp Exh 34(a) and (b)33ing."On that day, February 5, Penchoff gave Dodds a3-day suspension from work."On February 6, according to the testimony of PersonnelDirector Homjak,Dodds came into his office seeking aninterview.Homjak requested that Dodds speak with hisassistant,Ford,sinceHomjak was busy. Later Homjakjoined the discussion,and testified that,in essence, Doddscomplained about his relationship with Penchoff whichhad existed since November12, 1974,at which time Pen-choff had refused to give Dodds a raise in pay. AccordingtoHomjak, Dodds conceded that since November 12 he(Dodds) had "held back his production because he had notreceived a raise." 12 Homjak stated that he did not see howDodds could expect his supervisor to give him a raise whenhe had been holding back his production and performance,and that Dodds' problem was his "own attitude and per-formance " 13The next criticism of Dodds' work, according to compa-ny records, occurred on February 14 when Penchoff ad-visedDodds that he should not take time sweeping thefloor at the instruction of a coworker when Penchoff hadinstructed Dodds to work on an order at around 2 p.m.that day. Penchoff recorded this in a memo to the file with-out, again,calling such memorandum to Dodds' attention.On February 17 the incident occurred which gave rise toDodds' termination. It appears that during the day a part-time forklift driver named John Yeager had some "downtime." It was the practice in the plant that when forkliftdrivers were temporarily idle, they would come over to theburr bench(located in the same department)and assist theoperators there in their deburring work. On February 17,Yeager burred approximately 120 pistons and advisedDodds that he could have them; i.e., report the work on hisproduction card.Whereupon, Dodds recorded this workon the "labor reporting card" which he turned in thatday. 14 Penchoff, in checking the labor cards at the end ofthe workday, discovered the above fact and realized thatDodds had not performed the work since he (Penchoff)had assigned Dodds anotherjob. Whereupon, according toPenchoff's testimony, he "went down and got GeneralForeman Mike Mossen, and we went back to the burrbench and I showed him the card. We hada discussion andwe decided at that time, for falsifying his records and due11The language on the notice of suspension is as followsExcessive unauthorized time away from work station You have beenverbally counseled about this and also received a written warning Ifafter this second written warning,with a three(3) day disciplinary lay-off, this situation does not get corrected,you will be immediately dis-charged from this Company12Resp Exh 37(a)13Resp Exh 37(b) Dodds did not recall having visited the plant or hav-ing had any such conversation with Homjak and Ford Ford was not calledas a witness,the record indicating that he is no longer employed by Respon-dentWhile it is difficult to believe that Homjak fabricated the interview, it isequally difficult to believe that Dodds would have admitted a willful with-holding of work while at the same time requesting a wage increase It is alsorather incredible that(I)Homjak did not warn Dodds of discharge if hisattitude did not change and/or (2) that such"willful" withholding of pro-duction was not mentioned as a reason for Dodds'discharge(G C Exh 4)However,Ifind it unnecessary to make a credibility resolution on thisparticular incident in order to reach a conclusion on the ultimate issue ofdiscrimination,infra14Resp ExhI 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDto being away from his work station and talking and fromhisprevious record,we decided we wouldterminatehim." 15The following morning, Penchoff took Dodds into theoffice with Homjak and Mossen and advised him that hewas being terminated because he falsified his card. Doddsclaimed that this had been the practice since he hadworked there and freely admitted that Yeager had "workedthose pistons and authorized Dodds to place them upon hiscard." Penchoff, however, contended that he had instruct-ed all the men after the first of the year on the proper wayto fill out the timecards.16 However, Penchoff did not testi-fy that he advised the employees that it was a discharge-able or disciplinary offense for a lift truck operator to placeany of his production on a burr bench operator's card;indeed, Penchoff, having only recently come into the burrbench department, may not have been aware of this prac-tice.Late in the day, the three supervisors (Penchoff, Hom-jak, and Mossen) called Yeager into the office to questionhim about the previous day's activities. Yeager, like Dodds,was surprised. He readily admitted that he had producedsome pistons and authorized Dodds to take credit for thatproduction on the latter's labor reporting card, and askedthe three supervisors, "what's wrong with that?" Yeagerwas advised that this was not the proper procedure, and itwas later determined to give him a written warning ratherthan discharge in view of his length of service.17Marvin Kelly,a witness for the General Counsel, testi-fied that he had been employed by Respondent as a lifttruck driver for 8 years, and was presently employed at thetime of the hearing. He confirmed the testimony of Doddsand Yeager that it had been a practice for lift truck driversat Respondent's plant to work at the burr bench when theyhad "down time," and to give the burr bench operatorscredit for such work as the lift truck drivers performed. Hefurther averred that he had been given instructions to dothat by one Robert Bush, who was his foreman at thetime.18Kelly further testified that his policy was changedabout 2 months prior to the hearing-subsequent toDodds' discharge-when Penchoff instructed him to placethe work on his own card.l9Analysis and Concluding Findings as to DoddsAs previously stated, Respondent contends that Doddswas discharged for cause; General Counsel urges that he15Testimony of Penchoff16The record shows that in the fall of 1974 the Company instituted whatwas called its"Ticem Project,"designed to improve work and reportingprocedures throughout the plant As applied to the Burr Bench Department,it appears that prior to the change brought about by Ticem around JanuaryI,an operator might have had to complete several different jobcards repre-senting different job functions performed during the day Under the newprocedure,only one card was required17Testimony of Penchoff18He also testified that Jim Kowzienski and Jerry Phillips, another fore-man, had given him similar instructions Neither Bush,nor Kowzienski, norPhillips was called as witnesses by Respondent,although it was not shownthat they were unavailable19Credited testimony of Kelly, Penchoff was not interrogated concerningsuch incident as was attributed to himwas terminated because he engaged in union activitieswhich Respondent opposed. The legal principles surround-ing the issue were succintly stated by the Court of Appealsfor the Second Circuit inN.L.R.B. v. Great Eastern ColorLithographic Corp.,309 F.2d 352, 355 (1962), enfg. 133NLRB 911 (1961):The issue before us is not, of course, whether or notthere existed grounds for discharge of these employeesapart from their union activities. The fact that the em-ployer had ample reason for discharging them is of nomoment. It was free to discharge them for any reasongood or bad, so long as it did not discharge them fortheir union activity. And even though the dischargesmay have been based upon other reasons as well, if theemployer was partly motivated by union activity, thedischarges were violative of the Act....20Applying the foregoing principles to the case at bar, theevidence establishes-contrarytoRespondent's conten-tion-thatRespondent was well aware of Dcdds' unionactivities in the fall of 1974. In the interview betweenDodds and General Supervisor Mossen in November, thelatter so indicated and opined that Dodds would "never getthe union in." It was shortly following this conversationthatDodds' work performance, which had apparentlytheretofore been satisfactory, became the object of muchattention and criticism.This commenced with the writtenwarning of December 4 Interestingly enough,this warningnotice did not refer to any specific misconduct of Doddsbut only adverted to his "very poor and unproductive atti-tude" during his time of employment with the Company. Itwould seem that if Dodds' work performance had been aspoor as Respondent would have us believe prior to Decem-ber 4, there would have been some recordation of suchconduct. However, as the record discloses, there was onlyone file memorandum of a prior supervisor dated May 29,1974, during Dodds' probationary period. As previouslynoted, if Dodds had not been a satisfactory employee, hepresumably never would have progressed beyond the pro-bationary status.Thereafter, as the record shows, Penchoff, pursuant toHomjak's suggestion, commenced to make a "record" ofDodds' derelictions. (This, even though the warning noticeof December 4 stated that "the next offense will result inimmediate termination.")The evidence further shows thatPenchoff made notes of Dodds' asserted misconduct onseveral days in January, but these were never called toDodds' attention.21Moreover,it seems at least questionable whether Dodds,in fact,engaged in the extent of misconduct attributed tohim by Penchoff in the light of the testimony of LeadmanDon Beard. Thus the latter testified that even though hewas in day-to-day contact with the workmen in the burrdepartment,and it was his responsibility as a leadman toreport to the foreman respecting the activities of these op-20 See alsoN L R B v Hanes Hosiery Division,Hanes Corporation,413F 2d 457, 458 (C A 4, 1969),N L R B v Grede Foundries, Inc,521 F 2d1403 (C A 7, 1975)21 Indeed,one may ponder why such a"record" was desired unless it wasanticipated that it might be needed to buttress a defense in future litigationCfThe May Department Stores Company, d/b/a The May Company,220NLRB1026 (1975) TOMKINS-JOHNSON CO.35erators, he had only one occasion when he reported to Pen-choff that Dodds was away from his work station and was"talking too much."22 If Dodds' misconduct was as notori-ous and frequent as Respondent would have us believe, itmight reasonably be expected that the leadman would beaware of such activity. 23 Under these circumstances, I haveserious doubts as to whether Dodds was as poor an em-ployee-at least compared to other employees in the burrbench department-as Respondent sought to picture him.Finally, the incident which triggered the discharge-al-leged falsification of records-does not withstand scrutiny.Thus, the overwhelming evidence shows that it was thepractice for many years prior to the events here in questionfor lift truck drivers who sporadically performed burrbench work, to give such work to the operators for report-ing purposes.24Whatever changes were made in the man-ner of labor reporting by the Ticem project in late 1974,did not alter that practice. This is clearly shown by theuncontradicted testimony of Kelly who stated that Pen-choff instructed him to change his manner of reportingonly after Dodds was discharged. In the light of such evi-dence, Respondent, indeed, relied on a slender reed uponwhich to hang the reason for Dodds' discharge.Finally, I have considered as indicia of discriminatorymotivation the fact that the decision was made to termi-nate Dodds prior to giving him the opportunity to explainthe circumstances of the incident which assertedly gave riseto discharge.United States Rubber Company v. N.L.R.B.,384 F.2d 660, 663 (C.A. 5, 1967).In view of all of the foregoing, I am convinced andtherefore find that Respondent's reason for Dodds' 3-daysuspension on February 5 and his termination on February18 was motivated, at least in part, because of his protected,concerted activities, and was effectuated in order to dis-courage membership in the Union, in violation of Section8(a)(3) and (1) of the Act.C. Richard BeebeBeebe worked for the Company from October 1969, un-tilhe was terminated on February 21, 1975. Until Septem-ber 1974, he worked in two departments: Department No.1as a lathe operator and Department No. I1-the burrbench department. In September he was assigned full timein the latter department where he worked until his termina-tion.2522 Beard was unable to recall specifically the time when he gave suchreport3Dodds denied that he took the time from his work station withoutauthority, and only left the burr bench area in connection with his workFor example, he had to use a vise, which was located in the heat treatingdepartment4 There is some evidence that, on occasion, the lift truck drivers wouldrecord such production on their own labor report cards25 There is a conflict between the parties as to the circumstances underwhich Beebe became a full-time operator in the burr bench department inSeptember he claims that he was assigned to Department No 11 only untilhismachine in Department No I had been repaired, and it had not beenrepaired as of the day of his termination, the Company's position is that hewas transferred on a trial basis due to his production of an "excessiveamount of scrap parts(and)to see if he will be compatable withthat type of work (in Department 1I)" (see Resp Exh 13)For aught that the record shows, Beebe was a satisfacto-ry employee at Respondent's plant from the day of hisemployment in 1969 until August and September 1974.During those months he received three warnings (one ver-bal and two written) 26 for machining excessive scrap."Scrap," as the term implies,meansproducing productswhich are unuseable either because of negligence of themachine operator or because of imperfections in the ma-chine itself. As previously noted, Beebe claimed that thescrap he produced on these occasions in August and Sep-tember was because of imperfections in the machine. Nosupervisor of Respondent who had knowledge of the cir-cumstances was called as a witness to refute this conten-tion; it therefore stands on the record uncontradicted.In any event, the record contains no derogatory materialrespecting Beebe from September 9 until January 10. In theinterim-in December-Beebe secured some union cardsfrom other employees (including Thomas Dodds), and so-licited signatures from other employees in the shop duringlunch periods and breaks. Beebe testified that SupervisorsPenchoff and Mossen, as well as Plant Manager Eaton,were present at times when he was passing out the unioncards. He further testified that around mid-January he hada conversation with Mossen who approached him at hisworkbench and asked why the men wanted the Union inthe shop. Beebe responded that they wanted better workingconditions and better wages.Around this same time, Mossen observed him passingout union cards during a lunch period and asked him to goback to work. Beebe did not respond but walked away;however, he did not return to work because, as he testified,itwas his lunch period.21 Beebe further testified that on orabout February 13, Plant Manager Eaton approached himat his workbench and asked him why the men wanted aunion. Beebe responded that they wanted better workingconditions and better wages. Eaton replied that "he didn'tthink the employees wanted a union in . . . [and] . . . didnot think they were very smart in wanting a union, theemployees." 21 find that the above question and statements of Eatonwere intimidatory of the employees' rights protected bySection 7 of the Act, and therefore violative of Section8(a)(1), as alleged in the complaint.Beebe received a "warning notice" on January 10, signedby Penchoff and Eaton, for "excessive unauthorized timeaway from your work station." 29 Penchoff testified thatafter Beebe received this warning, the latter's work did notimprove; accordingly, Penchoff talked to Homjak about it.The latter suggested (as in the case of Dodds) that Pen-choff keep notes on Beebe. Penchoff complied, and notedon January 30 and 31 that he observed Beebe on several26 Resp Exhs 11, 12, and 13n The foregoing findings are based upon the creditedtestimony of BeebeNeither Mossen nor Eaton was called as a witness by Respondent, althoughitwas not shown that they were unavailable, and, as previouslynoted, Mos-sen was present in the hearing room during the hearing Penchofftestifiedthat although he was aware that there was a unioncampaign going on in theplant, he had "no idea" if Doddsand Beebewere activein the union cam-pai#n This testimony is not credited2Testimony of Beebe29Resp Exh 14 36DECISIONSOF NATIONALLABOR RELATIONS BOARDoccasions and that he was either talking to other employeesor away from his workbench "most of the time." 30On February 14, Penchoff was informed by someone inRespondent's inspection department that there were somebrass pistons there which were "scrap." Penchoff went tolook at the pistons and ascertained that they were Beebe'swork. He confronted Beebe about the matter, and Beebeacknowledged that he had worked on some of them (ap-proximately 85 of 300 pieces), but that someone else on thesecond shift did the remainder.31 As a consequence of thisincident, Beebe received a 3-day suspension. The reasonfor the suspension was set forth on an "employee warningnotice" dated February 14, signed by Penchoff and Mos-sen, as follows:EMPLOYEE WARNING NOTICEOn an order of 300 3/4" bore pistons, 280 were foundto be discrepant caused by careless deburring equallydivided between first and second shift.In that this is your third warning due to excessivescrap, we have no alternative but to suspend you with-out pay for a period of 3 days, February 17, 18, 19,1975.32The employee on the second shift who worked on thedefective pistons, one Robert Page, received a "verbalwarning" (see Resp. Exh. 29). Penchoff explained that thereason Page was not suspended was because this was nothis regular job.Beebe returned to work-following the 3-day suspen-sion-on February 20. According to his testimony, nothinguntoward occurred that day or during the morning of Feb-ruary 21. However Penchoff made notes of Beebe's activityon both days. He noted that Beebe commenced work 10minutes late on February 20 and that several times duringthe day when Penchoff came by his bench, Beebe was"either just standing around talking or was gone from hisarea.He left 5 minutes early to wash up [for lunch], andreturned 5 minutes late." On February 21, Penchoff notedthat when he (Penchoff) "went over to the burr bench topay [Beebe], he had to wait 15 minutes before Beebe cameback from the restroom." Later in the day, it was reportedtoPenchoff that Beebe was away from his work area"without telling [Penchoff]. So therefore [Penchoff] had noother alternative but to let him go." 33The activities of Beebe during these 2 days which gaverise to the foregoing memorandum were never discussedwith him by Penchoff, nor (as in previous instances) wasBeebe notified that the memorandum was placed in hispersonnel file.In the early afternoon of February 21, Penchoff tookBeebe into Mossen's office where, in the presence of PlantManager Eaton, Penchoff explained to Beebe that the lat-ter had just come back from a 3-day suspension for scrap-ping pistons, and when he returned he was still not per-30 Resp Exh 27 However,again as in the case of Dodds,Penchoff didnot show the handwritten notes to Beebe,but rather had them placed inBeebe's personnel file31Beebe worked on the first shift32G C Exh 733Resp Exh 26forming satisfactory work, and was away from his workstation.Whereupon, Beebe was terminated.34Analysis and Concluding Findings as to Richard BeebeFrom the record itself, as well as demeanor consider-ations, it may be fairly concluded that Beebe, like Dodds,was not Respondent's most exemplary employee. HoweverI am convinced, and therefore find, that there is substantialevidence to sustain the General Counsel's position that itwas his union activities, to which Respondent was unalter-ably opposed, which provided the motivating reason for histermination.To begin with, Beebe had been a satisfactory employeeofRespondent for approximately 5 years prior to theevents here at issue. It is true that in August and Septemberhe received several warnings concerning the machining of"scrap," but it is acknowledged that such "scrap" couldhave been produced by a malfunctioning machine as wellas any negligency or ineptitude on the part of Beebe. In-deed, as previously noted, his contention in this respect isundenied on the record except for the hearsay evidence inhis personnel file. In any event, after he became a full-timeemployee in the burr bench department in September,there is no evidence of faulty work on his part until subse-quent to his becoming active in the Union in Decemberand January. At that time, Penchoff began keeping a secret"record" on his time away from his machine. Here again,as in the case of Dodds, there is scant corroboration ofBeebe's alleged misconduct by testimony of any supervisorother than Penchoff, including Leadman Don Baird.35Even crediting Penchoff that Beebe was away from his ma-chine as testified, there is no proof that: (1) he was notrequired to be away in connection with his work as Doddstestified, and (2) his time spent in the restroom or washingup early for lunch was greater than that of other operators.As for his production, there can be no question but thathe did, on or about February 14, produce some pistonswhich were found to be "discrepant." Inasmuch as this wasthe third warning notice which he had received for produc-ing "excessive scrap" he was, in accordance with companypolicy, given a 3-day layoff.36 When he returned to workon February 20 and 21, there is no substantial evidencethat he committed any offense or dereliction which couldreasonably have triggered his discharge. In this connection,Inote that the asserted misconduct testified to by Penchoffwas never brought to Beebe's attention, and the decision to14 At the hearing, Penchoff testified on cross-examination that in additionto Beebe's being away from his work station on February 20 and 21, Beebe's"production for the 21st was way low And Mr Homjak checked it out andalso found out that he had falsified on his time, too "Also at the hearing, counsel for the Respondent acknowledged on therecord that falsification of records was one of the reasons Beebe was termi-natedYet such was not stated as a reason by counsel in his preheatingcommunication to the Regional Office (G C Exh 4), nor is there any evi-dence that it was cited to Beebe at the exit interview, or thereafter35 Baird did not testify as to a single occasion when he reported to Fore-man Penchoff concerning any misconduct on the part of Beebe He furthertestified that he had never reported any employee to the foreman becausesuch employee was machining scrap36 Although, as noted, there can be no question that Beebe produced thescrap, the material was not lost to the Company An employee witness fortheGeneral Counsel credibly testified that he later assembled the pistonsand they were presumably placed in the Company's inventory TOMKINS-JOHNSON CO37discharge him was made without giving him any opportu-nity to discuss, deny, or explain the matters 31 I have alsotaken into consideration in resolving the issue of discrimi-nation the fact that Respondent asserted a reason at thehearing which was not theretofore disclosed to Beebe 38For all of the foregoing reasons, I find and conclude thatthe reasons advanced by Respondent for Beebe's termina-tion are pretextuous I conclude that Respondent's conductwas, at least in substantial part, motivated by its oppositionto Beebe's union activity and to discourage membership inthe Union in violation of Section 8(a)(1) and (3) of the ActCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act2The Union is a labor organization within the meaningof Section2(5) of the Act3By suspending and terminating Thomas E Dodds,and by terminating Richard L Beebe, in the manner afore-said, because they engaged in activities on behalf of theUnion, as described above, and by thereafter failing andrefusing to reinstate them, Respondent has violated Section8(a)(1) and(3) of the Act4By coercively interrogating its employees concerningtheir union activities, Respondent has engaged in interfer-ence, restraint, and coercion within the meaning of Section8(a)(1) of the Act5The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the ActHaving been found that Respondent unlawfully sus-pended and discharged Thomas E Dodds and unlawfullydischarged Richard L Beebe, I shall recommend that Re-spondent offer said employees immediate and full rein-statement to their former positions or, if such positions nolonger exist, to substantially equivalentpositions,withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings that theymay have suffered as a result of the discrimination againstthem Any backpay found to be due shall be computed inaccordance with the formula set forth in FW WoolworthCompany,90 NLRB 289 (1950), andIsis Plumbing & Heat-ing Co,138 NLRB 716 (1962)As the unfair labor practices committed by Respondentstrike at the very heart of employee rights safeguarded bythe Act, I shall recommend that Respondent be placed un-der a broad order to cease and desist from in any manner37N L R B v United States Rubber Co, supra38 See,e g,NLRB v Grede Foundries Inc521 F 2d 1403 (C A 71975)infringing on the rights of employees guaranteed in Section7 of the Act 39Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommendedORDER40The Respondent,The Tomkins-Johnson Co,its officers,agents,successors,and assigns, shallICease and desist from(a)Discouraging membership in District Lodge 117 ofthe International Association of Machinists and AerospaceWorkers, AFL-CIO, or anyother labor organization, bysuspending,discharging,orotherwisediscriminatingagainst employees because of their union membership oractivities(b)Coercivelyinterrogating employees concerning theirunion membership or activity(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization,to form, join,or assist the above-named labororganization,or any other labor organization,to bargaincollectively through representatives of their own choosing,to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities2Take thefollowing affirmative actionwhich isdeemed necessary to effectuate the policiesof the Act(a)Offer Thomas E Dodds and Richard L Beebe im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist,to substantially equivalent posi-tions, without prejudice to their seniority or other rights orprivileges,and make them whole for any loss of earningsthey may havesuffered by reason of the discriminationagainst them in the manner set forth in the section of thisdecision entitled "The Remedy "(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records neces-sary to analyze the amountof backpaydue under the termsof this Order(c)Post at its Jackson,Michigan,plant copies of theattached notice marked"Appendix "41Copies of said no-tice,on forms providedby theRegional Director for Re-gion 7, after being dulysigned by the Company's author-ized representative,shall be posted by it immediately uponreceipt thereof,and be maintainedby it for 60consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted Rea-39N L R B v EntwistleMfg Co,120 F 2d 532, 536 (C A 4, 1941)40 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findingsconclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions and Order,and all objections thereto shall bedeemed waived for all purposes41 In the event the Board'sOrder is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading Posted by Orderof the National Labor Relations Board shall read ` Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDsonable steps shall be taken by the Company to insure thatsaid notices are not altered, defaced, or covered by anyother material(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, after a hearing inwhich all parties were permitted to introduce evidence,found that we suspended and discharged Thomas EDodds and discharged Richard L Beebe unlawfully andthat by such conduct we discouraged our employees fromengaging in concerted activities and from becoming mem-bers of District Lodge 117 of the International AssociationofMachinist and Aerospace Workers, AFL-CIO, or anyother labor organizationWE WILL offer the above-named employees their for-mer jobs or, if those jobs no longer exist, substantiallyequivalent positions, and will restore their seniority orother rights and privilegesWE WILL pay them any backpay they may have lostas a result of our discrimination against themWE WILL NOT unlawfully suspend or discharge em-ployees for lawfully engaging in union activities orprotected concerted activitiesWE WILL NOT unlawfully interrogate employees withrespect to their union or concerted activitiesWE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights under the National Labor Relations Act, asamendedThe laws of the United States give all employees theserightsTo organize themselvesTo form, join, or help unionsTo bargain as a group through representatives theychooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these thingsAll our employees are free to remain, or refrain frombecoming or remaining, members of a labor organizationTHE TOMKINS-JOHNSON CO